Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Ulysses Harris                                              Original Habeas Proceeding

 No. 06-18-00015-CV                                       Memorandum Opinion delivered by Justice
                                                          Burgess, Chief Justice Morriss and Justice
                                                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the application for writ of habeas corpus.


                                                         RENDERED APRIL 11, 2018
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk